Title: Editorial Note
From: 
To: 


Since 1778, GW had relied on the Culper spy network for intelligence from inside New York City. In May 1780, the network’s spy in the city, Robert Townsend, refused to serve any longer, and his contact on Long Island, Abraham Woodhull, also one of the Culper spies, became

reluctant to continue. GW accepted their withdrawal, but he kept open the possibility of reviving the network. Dissatisfied with the lengthy transmission time of the Culper reports now that the main army was stationed in New Jersey, GW already had begun creating new intelligence-gathering operations in the New York City area that would send reports via Staten Island, a route he previously had utilized when the army was east of the Hudson River.
John Mercereau, whom GW often employed as an intelligence operative, set up one such network in April, with his chief informant being Abraham Bancker, who used the pseudonym “Amicus Reipublicae.” Mercereau’s brother Joshua Mersereau had employed Bancker from August 1776 to October 1777 as one of his “confidential Friends” to fulfill GW’s requests for intelligence. John Mercereau expected weekly reports, and Bancker usually sent them at this pace. Bancker likely had other contacts in New York City: he alternately used “we” and “me” in his intelligence reports. When he revealed himself as Amicus Reipublicae in a 1789 letter to GW, however, he indicated that he had penned the letters. Bancker wrote that he had corresponded with “certain communicative Characters, within the British Lines, (friendly to the American Cause,).” John Mercereau transmitted Bancker’s reports to GW, who usually docketed them “Through Mersereau.” Bancker addressed his letters from Staten Island, but he usually reported on events there and in New York City. He apparently moved freely between the two locations.
The first known missive signed “Amicus Reipublicae” is dated 17 May 1780. Bancker continued to send reports from July through November (nine are in DLC:GW). According to a later representation from John Mercereau, GW “always appeared to be much pleased and well satisfied with [Bancker’s] Accounts.” At the end of the war, then Brig. Gen. Elias Dayton, who sometimes received the reports, certified that during the course of the conflict Bancker had “been assiduous to promote the Cause of the United States, by procuring and transmitting, at the manifest Hazard of his Life, Intelligences that were calculated to facilitate the Operations of the American Army and defeat the Designs of the British.”
GW set up other spies during this period. He established Francis Van Dyke as an intermediary for a spy in New York City and assigned New York lieutenant colonel Marinus Willett to form the chain linking headquarters with the same spy. An “agent at Secaucus,” N.J., would act as the go-between for an “Intelligencer at New-York.” Willett introduced Van Dyke to GW as the person who could perform the required duties. When Van Dyke arrived at headquarters, he and GW discussed a “plan” to create a network for the delivery of intelligence from New York City,

and GW subsequently gave him directions. Van Dyke, however, had trouble establishing a correspondence with his contact in the city, and GW quickly became dissatisfied with his intelligence, declaring it “very vague and uncertain” as well as “incorrect.”
  More problematically, Van Dyke may not have been totally loyal to the American cause. In the fall of 1780, Maj. Benjamin Tallmadge informed New York governor George Clinton of an incident involving a Francis Van Dyke: “I am in duty bound to observe that sometime about the 22d ulto., a detachment of our Regt. taking Post near Pines Bridge, I went with several other Officers, to the House of Joseph McKull, where we found one Francis Van Dyke, from Poughkeepsie, who was permited to escort some Tory Families to our Lines. As we arrived at McKull’s a little after midnight, and being in the uniform of some of the Enemies Corps, the Family & Van-dyke took us to be a detachment of the Enemy. In Consequence of this, several of them, but Van Dyke in particular unbosomed himself very fully. Among other things he gave us all the information he could respecting West Point, the Country &c.” According to Tallmadge, Van Dyke “also promised to assist in making” George Clinton “a Prisoner, & secreting any Party which might be sent up on that Purpose.” Tallmadge wanted to secure him, but Van Dyke “being undeceived respecting his Visitants … took a very abrupt leave.” The escaped Francis Van Dyke may not have been the same man who acted as a go-between for GW, but if he was, then this incident suggests that Van Dyke may have been more loyal to the British, or at least a double agent. In the period covered by this volume, only GW’s letter to Van Dyke is extant. Van Dyke sent reports to GW on 22, 28, and 29 June, but none of those letters has been found.
GW’s newest agents were Abraham Bancker and Francis Van Dyke, but some of his most reliable sources of intelligence also continued to operate in this period. Maj. Gen. Robert Howe’s spies kept him supplied with intelligence from New York City and its environs. In May and June, Howe conveyed information from his spies in six letters. Howe had multiple spies active in and about the city. While other officers’ spies provided them with information on embarkations, ship movements, and public opinion in New York, Howe’s agents conveyed additional intelligence on British operations in Westchester County and on British military objectives in the Hudson River region, both highly important to GW’s operations. GW also employed Howe’s agents to feed false information to the British in New York. The postscript to one letter indicates that GW may have known the identity of one of Howe’s spies, possibly Elijah Hunter. Howe considered information from some of his sources to be so reliable that it could be called “authentic.”

Col. Elias Dayton also continued to maintain a spy network that provided GW with useful information from New York. During the first half of 1780, Dayton appears to have had several contacts active in New York and its environs. His spies typically reported on ship movements and embarkations at New York, and on conditions and activities in the city. One of his informants, likely a double agent, was interviewed by Lt. Gen. Wilhelm von Knyphausen’s aide. Dayton later received a letter from a man in the Royal Provincial Guides and Pioneers who described British dispositions on Staten Island and offered to become a spy; Dayton passed the letter to GW’s headquarters. Dayton also sometimes received reports from Bancker.
With the Amicus Reipublicae reports through Mercereau complementing the intelligence networks run by Howe and Dayton, GW had in place a robust system for obtaining information in the New York City area of operations. Yet he was not satisfied. In July, with the French expeditionary force expected at any moment, GW sought to re-activate the Culper spy ring. For secondary treatments of GW’s intelligence operations during the late spring and early summer of 1780, see Bakeless, Turncoats, Traitors and HeroesJohn Bakeless. Turncoats, Traitors and Heroes. Philadelphia, 1959., 180–81; Nagy, Secret Spy WarJohn A. Nagy. George Washington’s Secret Spy War: The Making of America’s First Spymaster. New York, 2016., 149–71, 190–98; Nagy, SpycraftJohn A. Nagy. Invisible Ink: Spycraft of the American Revolution. Yardley, Pa., 2010., 141–47, 179–80; and Rose, Washington’s SpiesAlexander Rose. Washington’s Spies: The Story of America’s First Spy Ring. New York, 2006., 184–94.
